Case 2:20-cv-00563-JLB-MRM Document 12 Filed 09/18/20 Page 1 of 3 PageID 30




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

OSIRIS SANABRIA GARCIA,

             Plaintiff,

v.                                            Case No. 2:20-cv-00563-JLB-MRM

EXPERIAN INFORMATION SOLUTIONS,
INC. and FIRST PREMIER BANK,

             Defendants.


                                      ORDER

      This cause comes before the Court upon a sua sponte review of the file. On

September 10, 2020, Plaintiff Osiris Sanabria Garcia and Defendant First Premier

Bank filed what they have titled a “Joint Stipulation To Stay Proceedings As To

Plaintiff Garcia and First Premier Bank, And To Compel Arbitration With The

American Arbitration Association.” (Doc. 11.) Plaintiff Garcia and Defendant First

Premier Bank effectively both agree that they are contractually obligated to

arbitrate their dispute and that these proceedings should be stayed while they

pursue arbitration, at least with respect to Defendant First Premier Bank. 1

      Although the parties to a lawsuit may agree that a stay of court proceedings

is appropriate, the parties nonetheless must request that the Court take action to

enter that stay. And the proper method for seeking court action of any kind is to file




1The stipulating parties do not explain the effect of the proposed stay on the other
defendant, Experian Information Solutions, Inc., who apparently has been served
(Doc. 10) but has not yet appeared in the case.
Case 2:20-cv-00563-JLB-MRM Document 12 Filed 09/18/20 Page 2 of 3 PageID 31




a motion with the Court seeking the relief sought. The stipulating parties have

failed to do so.

       Applicable here, the Federal Arbitration Act requires the Court to stay a

lawsuit pending arbitration only where the Court is “satisfied that the issue

involved in such suit or proceeding is referable to arbitration.” 9 U.S.C. § 3. The

Court has not been provided any documentation to discern whether the parties’

dispute is indeed referable to arbitration. To be clear, the Court, as always,

appreciates the parties working together throughout litigation. And it is clear to

the Court that the parties have laudably done so here. However, without the

Court’s examination of the arbitration agreement, which purportedly controls

Plaintiff’s claims against Defendant First Premier Bank, and a legal memorandum

as required by Local Rule 3.01(a), the Court cannot conduct the proper statutory

analaysis for it to stay these proceedings. The stipulating parties here have filed

neither, and the Court thus cannot stay the case pursuant to arbitration for that

reason.

       Accordingly, it is ORDERED that the “Joint Stipulation To Stay Proceedings

As To Plaintiff and First Premier Bank, And To Compel Arbitration With The

American Arbitration Association” (Doc. 11) is STRICKEN. The stipulating parties

may renew their request through the filing of a properly supported agreed-upon

motion with supporting attachments, and corresponding memorandum of law. It

would also assist the Court if the motion explains the impact of the proposed stay as

to the non-appearing defendant, Experian Information Solutions, Inc., and if, in
Case 2:20-cv-00563-JLB-MRM Document 12 Filed 09/18/20 Page 3 of 3 PageID 32




light of the stay, the Court must take action as to Defendant Experian Information

Solutions, Inc.’s non-appearance in the case. See supra n.1. Alternatively, Plaintiff

(or the appearing parties together) may dismiss this lawsuit and pursue arbitration

without the need for a court order. See Fed. R. Civ. P. 41(a)(1)(A).

      ORDERED in Fort Myers, Florida, on September 18, 2020.
